Campbhlu J.
Hoyt sued Holland on promissory notes for $1000, to which the latter pleaded, and offered to show want of consideration. Having proved that they were given on an exchange of lands, the negotiation for which began with Hoyt and was also partially conducted with an agent, one C. B. Mott, the defendant beloAV then offered to prove the following state of facts: That Hoyt had verbally authorized Mott to negotiate for an exchange of lands, and a bargain was closed Avith him; that when it Avas closed Holland told Mott he was negotiating' a sale of the property coming to him, and, not having a deed, wanted some assurance that his bargain with Hoyt would be carried out, and Mott assured him it Avas all right, and the deed Avould be given, and he might go on Avith his trade with the other party; that Holland, relying on this, made a contract in writing Avith the other party to convey him the land coming from Hoyt. That he then deeded his own land to Hoyt, and Hoyt received it with a deed to be executed back to Holland of the land coming to Holland. That Hoyt kept the deed executed by Holland, and executed the deed to Holland, and sent this last back to Mott, instructing him not to deliver it until Holland paid $1000, or gave his notes to that amount. Hoyt claimed that the deed to Holland embraced more land than he had understood was to be conveyed, and insisted the $1000 should be paid for the excess. Holland having become liable to convey the premises to his vendee, gave the notes in controversy, protesting that Hoyt had no right to exact them.
The Court below refused to allow this proof to be given, and the refusal was excepted to.
*242The objections to the testimony were based on the Statute of Frauds, and also upon the ground that the existence of a dispute was of itself sufficient to form a consideration for a compromise.
We see no foundation for this last objection. There was nothing in the offer tending to prove a compromise. The notes were given under protest, and for the full amount claimed- by Hoyt as the price of the excess of land which he alleged he was deeding. It is very far from true that every dispute will form the basis of a promise to pay to settle it. In this case there is no pretense of a compromise.
The objections arising out of the Statute of Frauds require more attention. The entire transaction prior to the deeds was verbal, and of course, if no deeds had been made, could not have been the ground of relief at law or in equity. But when a verbal contract is performed by the conveyance of land on the one part, there can be no difficulty in compelling the equivalent from the other contracting party. A Court of Equity can decree specific performance, if that is needed, and a Court of Law can allow a recovery of the purchase money, if that is all that is sought.—Thomas v. Dickinson, 2 Kern. 364.
If Mr. Hoyt himself accepted Holland’s deed in fulfillment of a parol bargain to exchange lands, then Holland could have compelled the exchange in equity, and Hoyt could not have refused to make it. And if Holland had a right to receive the land from Hoyt, for the price already paid, it can make no difference that he could only obtain specific performance in equity. Paying or promising to pay anything more for the land, would be paying for what he owned already. An equitable title is just as much property as a legal title, and although not enforced directly in a Court of Law, stands on the same footing with legal titles as a consideration. And if Holland under such circumstances should see fit to sue for the price of his land at law, on Hoyt’s refusal to convey, he would recover the value of that which Hoyt ought to have conveyed to him.
*243The offer of the defendant was, in effect, to show that he had conveyed his land under a parol agreement accepted by Hoyt, and that the latter after obtaining- his deed from defendant, refused to perform on his own part, until he had exacted an additional price. The evidence was we think admissible. When the facts all appear, the defence may or may not show Hoyt bound to convey. But there is nothing in the Statute of Frauds which precludes recovery for the price of land actually conveyed, whether the agreement for the price is written or verbal. In the present case the land has been conveyed on both sides, and the only question is whether one parcel fully paid for the other. This must depend upon the facts attending the transaction.
It was claimed as an independent defence that, by inducing defendant to contract for the sale of the land coming to him from Hoyt, the latter was estopped from refusing to convey to him. As Mott had no written authority from Hoyt, his assurance could not bind him any more than his contracts. They stand in this case on exactly the same footing. The defence must all depend on Hoyt’s own conduct, and not on Mott’s, except so far as the former made it his own by his acts.
The judgment must be reversed, with costs, and a new trial granted.
Cooley and Ohristiancy JJ. concurred.